Case: 17-30409       Document: 00514379848         Page: 1     Date Filed: 03/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                     No. 17-30409                                FILED
                                   Summary Calendar
                                                                             March 9, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
JORGE BRIONES,

                                                  Petitioner - Appellant

v.

FEDERAL BUREAU OF PRISONS,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-1172


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Jorge Briones, federal prisoner # 60871-054 and proceeding pro se,
appeals the denial of his claim under 28 U.S.C. § 2241, which challenged the
punishment imposed by a disciplinary hearing officer (DHO), following his
disciplinary conviction, for possession, manufacture, or introduction of a
hazardous tool, namely a cell-phone charger, in violation of 28 C.F.R. § 541.3.
His punishment included 60 days of disciplinary segregation, a disallowance of


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30409    Document: 00514379848     Page: 2   Date Filed: 03/09/2018


                                 No. 17-30409

41 days of good-conduct time, forfeiture of 270 days of non-vested good conduct
time, a $180 fine, and a one-year loss of visitation and telephone privileges. He
claims his punishment was disproportionately harsh, considering his claimed
minor offense.
      Briones does not challenge, inter alia: the district court’s determination
the disciplinary proceedings comported with the standards of Wolff
v. McDonnell, 418 U.S. 539, 560–66 (1974); its conclusion many of Briones’
punishments did not implicate a liberty interest under the Due Process Clause,
pursuant to Madison v. Parker, 104 F.3d 765, 767–68 (5th Cir. 1997), and
Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000); or the DHO’s description
of his cell-phone charger as a “cell phone”, when determining his punishment.
Therefore, he has abandoned any such challenges. United States v. Scroggins,
599 F.3d 433, 446–47 (5th Cir. 2010); Yohey v. Collins, 985 F.2d 222, 224–25
(5th Cir. 1993).
      The Code of Federal Regulations’ classification of his offense among
those given the “greatest severity level”, does not support Briones’
characterization of his offense as minor. 28 C.F.R. § 541.3 (Table 1). Also,
although he contends his punishment was too severe and other offenders
receive less severe punishments, his punishment is within the range
authorized by the regulation. Id. He has, therefore, failed to establish a
constitutional or federal law violation, as required by 28 U.S.C. § 2241(c)(3).
      AFFIRMED.




                                       2